DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election of Species
Applicant's election with traverse of Species I (Claims 5-6, and 15-16) in the reply filed on 02/28/2022 is acknowledged. The traversal is on ground(s) that examining all of the claims will not unduly increase the Examiner’s search burden. This is not found persuasive because it remains the Office' s stance there is a search and/or examination burden for the patentably distinct species as set forth above for at least the following reason(s) apply: even though the Species I and II pertain to maps, as the values of agricultural characteristics, searching the two distinct and separate species, “values of soil property” and “values of a topography characteristic,” would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the Office respectfully disagrees with Applicants election with traverse.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 09/17/2021, and 05/13/2021 have been received however only a cursory review over the references was conducted due to the large number of references included on the IDS. In view of the large number of references, the Examiner requests the Applicant to point out the relevant sections, paragraphs, and sentences from each listed IDS reference to help further prosecution.
Status of Application
	Claims 1-20 are pending. Claims 3, 5, 9, 11, and 16-17 have been withdrawn from consideration. Claims 1-2, 4, 6-8, 10, 12-15, and 18-20 will be examined.  Claims 1, 12, and 19 are independent claims. This Non-Final Office action is in response to the claims dated 10/09/2020, and “Response to Restriction” dated 03/01/2022.
Drawings
The drawings are objected to because a plurality of numbers and letters in FIGS.1-13, do not comply with 37 CFR 1.84(p)(3) drawing standards. The numbers, and letters must measure at least .32 cm. (1/8 inch) in height..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8, 11, 13-14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “a value of an agricultural characteristic” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the value of the agricultural characteristic related to the soil or terrain? Is the value of the agricultural characteristic related to the crop or growing environment?
For the purpose of examination in this Office Action, the claims 1, 3-4, 8, 11, 13-14, and 18-19  have been interpreted as best understood by the Examiner as any data which defines any parameter of any crop.
The term “header pushing” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the header pushing dirt or mud while cutting? Is the header pushing the standing crop while cutting? Is the header being forced down or pushed down due to gravity while travelling over rough surfaces?
For the purpose of examination in this Office Action, claim 8 has been interpreted as best understood by the Examiner as the work machine attachment pushing any agronomic property including crop or soil.
The dependent claims 2, 6-8, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 11, and 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10, 12, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BLANK et al., US 20180120133, herein further known as Blank, in view of BOYD et al., US 20160106038, herein further known as Boyd, further in view of PFEIFFER et al., US 20190069470, herein further known as Pfeiffer.
Regarding claim 1, Blank discloses an agricultural work machine (paragraph [0035]), comprising: a communication system (paragraph [0035]) that receives a map (paragraph [0142], [0163]) that includes values of an agricultural characteristic (paragraph [0044], [0052], [0142]) corresponding to different geographic locations in a field (paragraph [0028], [0039-0040]); a geographic position sensor (paragraph [0039]) that detects a geographic location of the agricultural work machine (paragraph [0045]); (paragraph [0140]) that detects a value of a header characteristic (paragraph [0140-0142]) (paragraph [0056], bias correction) that generates (paragraph [0056] wherein the reduced bias, smoothed data, and adjusted values equate to a model) that models a relationship between the agricultural characteristic (paragraph [0044], [0051], [0142]) and the header characteristic (paragraph [0140-0142]) based on a value of the agricultural characteristic (paragraph [0044], [0051], [0142]) in the map (paragraph [0142], [0163]) at the geographic location (paragraph [0028], [0039-0040]) and the value of the header characteristic (paragraph [0140-0142]) detected by the (paragraph [0140]) (paragraph [0044]) that generates a functional (paragraph [0044], [0072]) that maps (paragraph [0140-0142]) to the different geographic locations in the field (paragraph [0028], [0039-0040]) based on the values of the agricultural characteristic (paragraph [0044], [0051], [0142]) in the map (paragraph [0142], [0163]) and based on the (paragraph [0056] wherein the reduced bias, smoothed data, and adjusted values equate to a model).
However, Blank does not explicitly state an in-situ sensor that detects a value of a header characteristic corresponding to the geographic location and a predictive model generator that generates a predictive agricultural model and a predictive map generator that generates a functional predictive agricultural map.
Boyd teaches a machine including an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3) that detects a value of a header characteristic (paragraph [0043]) corresponding to the geographic location (paragraph [0045], [0050-0051]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including an in-situ sensor that detects a value of a header characteristic corresponding to the geographic location as taught by Boyd.
One would be motivated to modify Blank in view of  Boyd for the reasons stated in Boyd paragraph [0005], a more robust system to continuously adjust the agricultural machine in order to optimize harvesting efficiency and eliminate trial and error adjustments, which can lead to valuable crop material being ruined and harvesting time being wasted.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Pfeiffer teaches a predictive model generator that generates a predictive agricultural model (claim 20) and a predictive map generator (paragraph [0044]) that generates a functional predictive agricultural map (paragraph [0020], [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a predictive model generator that generates a predictive agricultural model and a predictive map generator that generates a functional predictive agricultural map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Blank, Boyd, and Pfeiffer, disclose all elements of claim 1 above.
Blank discloses further a machine wherein the map comprises a soil property map  that maps (paragraph [0027], [0034]), as the values of the agricultural characteristic (paragraph [0027], [0142-0145]), values of a soil property to the different geographic location (paragraph [0089]), wherein the (paragraph [0056], bias correction) is configured to identify a relationship between the header characteristic (paragraph [0038], paragraph [0140-0142]) and the soil property (paragraph [0027]) based on the value of the header characteristic (paragraph [0140-0142])  and a value of the soil property, in the soil property map (paragraph [0027], [0034]), at the geographic location (paragraph [0028], [0039-0040], [0089]), the (paragraph [0056] wherein the reduced bias, smoothed data, and adjusted values equate to a model) being configured to receive a value of the soil property (paragraph [0084], [0089]) as a model input (paragraph [0056]) and generate (paragraph [0140-0142])  as a model output based on the identified relationship (paragraph [0140], soil moisture).
However, Blank does not explicitly state an in-situ sensor that detects a value of a header characteristic corresponding to the geographic location and the predictive model generator that generates the predictive agricultural model 
Boyd teaches a machine including an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3) that detects a value of a header characteristic (paragraph [0043]) corresponding to the geographic location (paragraph [0045], [0050-0051]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including an in-situ sensor that detects a value of a header characteristic corresponding to the geographic location as taught by Boyd.
One would be motivated to modify Blank in view of  Boyd for the reasons stated in Boyd paragraph [0005], a more robust system to continuously adjust the agricultural machine in order to optimize harvesting efficiency and eliminate trial and error adjustments, which can lead to valuable crop material being ruined and harvesting time being wasted.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Pfeiffer teaches the predictive model generator that generates a predictive agricultural model (claim 20).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including predictive model generator that generates a predictive agricultural model as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Blank, Boyd and Pfeiffer, disclose all elements of claim 6 above.
Blank discloses further a machine wherein the header characteristic is a header setting (paragraph [0056]).
Regarding claim 10, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 6 above.
Blank discloses further a machine comprising: a control system that generates an at least one control signal to a header (paragraph [0037]) on the agricultural harvester (paragraph [0035]) based on the functional (paragraph [0044], [0072]).
However, Blank does not explicitly state control a height of a header and predictive agricultural map.
Boyd teaches a machine to control a height of a header (paragraph [0038], [0054]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by controlling a height of a header as taught by Boyd.
One would be motivated to modify Blank in view of  Boyd for the reasons stated in Boyd paragraph [0005], a more robust system to continuously adjust the agricultural machine in order to optimize harvesting efficiency and eliminate trial and error adjustments, which can lead to valuable crop material being ruined and harvesting time being wasted.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Pfeiffer teaches a functional predictive agricultural map (paragraph [0020], [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a functional predictive agricultural map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 12 can clearly perform on the apparatus of claim 1. Therefore, claim 12 is rejected under the same rationale as claim 1 above.
Regarding claim 14, all limitations have been examined with respect to the apparatus in claim 6. The method/steps taught/disclosed in claim 14 can clearly perform on the apparatus of claim 6. Therefore, claim 14 is rejected under the same rationale as claim 6 above.
Regarding claim 15, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 14 above.
Blank discloses further generating a (paragraph [0027] soil properties, (paragraph [0140] soil moisture) and the header characteristic based on the value of the header characteristic (paragraph [0140-0142]) corresponding to the geographic location  (paragraph [0028], [0039-0040]) and the value of the soil property (paragraph [0027] soil properties, (paragraph [0140] soil moisture), in the soil property map (paragraph [0027], [0034]), at the geographic location (paragraph [0028], [0039-0040]); and (paragraph [0056], bias correction) that generates (paragraph [0056] wherein the reduced bias, smoothed data, and adjusted values equate to a model) that receives a value of the soil property (paragraph [0027] soil properties, (paragraph [0140] soil moisture) as a model input (paragraph [0056], parameter data) and generates a predictive value of the header characteristic as a model output  (paragraph [0140-0142]) based on the identified relationship (paragraph [0140], soil moisture).
However, Blank does not explicitly state a predictive model generator that generates a predictive agricultural model.
Pfeiffer teaches controlling a predictive model generator that generates a predictive agricultural model (claim 20).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a predictive model generator that generates a predictive agricultural model a as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 12 above.
Blank discloses further controlling an operator interface mechanism (paragraph [0044], user interface) to present the (paragraph [0044]).
However, Blank does not explicitly state a predictive agricultural map.
Pfeiffer teaches a predictive agricultural map (paragraph [0020], [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a functional predictive agricultural map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19, Blank discloses an agricultural work machine (paragraph [0035]), comprising: a communication system (paragraph [0035]) that receives a map (paragraph [0142], [0163]) that indicates agricultural characteristic values (paragraph [0044], [0052], [0142]) corresponding to different geographic locations in a field (paragraph [0028], [0039-0040]); a geographic position sensor (paragraph [0039]) that detects a geographic location of the agricultural work machine (paragraph [0045]); (paragraph [0140]) that detects a header characteristic value, of a header characteristic (paragraph [0140-0142]), (paragraph [0056], bias correction) that generates a (paragraph [0056] wherein the reduced bias, smoothed data, and adjusted values equate to a model) that models a relationship between the agricultural characteristic values (paragraph [0044], [0051], [0142]) and the header characteristic (paragraph [0140-0142]) based on an agricultural characteristic value (paragraph [0044], [0051], [0142]) in the map (paragraph [0142], [0163]) at the geographic location (paragraph [0028], [0039-0040]) and the header characteristic value of the header characteristic (paragraph [0140-0142]) detected by the (paragraph [0044]) to the different locations in the field (paragraph [0028], [0039-0040]) based on the agricultural characteristic values (paragraph [0044], [0072]) in the prior information map (paragraph [0072] wherein the corrected map implies a prior map) and based on the (paragraph [0140-0142]).
However, Blank does not explicitly state an in-situ sensor that detects a value of a header characteristic corresponding to the geographic location and a predictive header characteristic and a predictive map generator that generates that generates a functional predictive header characteristic map of the field that maps predictive header characteristic values
Boyd teaches a machine including an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3) that detects a value of a header characteristic (paragraph [0043]) corresponding to the geographic location (paragraph [0045], [0050-0051]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including an in-situ sensor that detects a value of a header characteristic corresponding to the geographic location as taught by Boyd.
One would be motivated to modify Blank in view of  Boyd for the reasons stated in Boyd paragraph [0005], a more robust system to continuously adjust the agricultural machine in order to optimize harvesting efficiency and eliminate trial and error adjustments, which can lead to valuable crop material being ruined and harvesting time being wasted.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Pfeiffer teaches a predictive model generator that generates a predictive agricultural model (claim 20) and a predictive map generator (paragraph [0044]) that generates a functional predictive agricultural map (paragraph [0020], [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a predictive model generator that generates a predictive agricultural model and a predictive map generator that generates a functional predictive agricultural map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20,  the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 19 above.
Blank discloses further a machine wherein a control system that generates an at least one control signal to control a setting of a header (paragraph [0037]) of the agricultural work machine (paragraph [0035]) based on the functional (paragraph [0140-0142]).
	However, Blank does not explicitly state a predictive characteristic map.
Pfeiffer teaches a predictive characteristic map (paragraph [0020], [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a predictive characteristic map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 2, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blank, Boyd, Pfeiffer, in view of BISCHOFF, US 20130184944, herein further known as Bischoff.
Regarding claim 2, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 1 above.
Blank discloses further a machine wherein the (paragraph [0044]) configures the functional (paragraph [0044], [0072]) (paragraph [0037]) that generates control signals to control a controllable subsystem (paragraph [0037]) on the agricultural work machine (paragraph [0035]) based on the functional (paragraph [0044], [0072]).
However, Blank does not explicitly state a map for consumption by a control system and a predictive map generator that generates a functional predictive agricultural map..
Bischoff teaches a machine including a map for consumption by a control system (paragraph [0015], [0018]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd including a map for consumption by a control system as taught by Bischoff.
One would be motivated to modify Boyd in view of  Bischoff for the reasons stated in Bischoff paragraph [0004], a more robust system to optimize the settings, depending on the available specifications and crop conditions, so as to be able to utilize the full performance capacity of the machine. Furthermore, the more robust machine systems can utilize sensors and maps to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed. 
Additionally, the claimed invention is merely a combination of known elements of processing, and setting the work parameters of an agricultural harvester, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Pfeiffer teaches a predictive map generator (paragraph [0044]) that generates a functional predictive agricultural map (paragraph [0020], [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a predictive map generator that generates a functional predictive agricultural map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13, all limitations have been examined with respect to the apparatus in claim 2. The method/steps taught/disclosed in claim 13 can clearly perform on the apparatus of claim 2. Therefore, claim 13 is rejected under the same rationale as claim 2 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blank, Boyd, Pfeiffer, in view of SHEARER et al., US 20210137006, herein further known as Shearer.
Regarding claim 4, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 1 above.
Blank discloses further a machine wherein the (paragraph [0140-0142]).
However, Blank does not explicitly state an in-situ sensor on the agricultural work machine is configured to detect dirt on a cutter bar of the agricultural work machine.
Shearer teaches a machine includes an in-situ sensor (paragraph [0090], height, ultrasonic, image) on the agricultural work machine (paragraph [0007]) is configured to detect dirt on a cutter bar (paragraph [0090], soil) of the agricultural work machine (paragraph [0007]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including an in-situ sensor on the agricultural work machine is configured to detect dirt on a cutter bar of the agricultural work machine as taught by Shearer.
One would be motivated to modify Blank in view of Shearer for the reasons stated in Shearer paragraph [0002], a more robust system to keep the harvesting machine cutting efficiently and effectively by avoiding poor cutting parameters or even coming to a halt due to a blockage and make such machines more autonomous to reduce operator contribution.  Furthermore, the more robust system can calculate the crop throughput by monitoring the height and density of the crop in advance of the harvester to optimize the efficiency of the threshing system.
Additionally, the claimed invention is merely a combination of known elements of processing, and setting the work parameters of an agricultural harvester, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blank, Boyd, Pfeiffer, in view of GOOD et al., US 20190335662, herein further known as Good.
Regarding claim 8, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 7 above.
However, Blank does not explicitly state the header characteristic is indicative of header pushing.
The machine of Good teaches the header characteristic is indicative of header pushing (paragraph [0004], [0033]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including the header characteristic is indicative of header pushing as taught by Good.
One would be motivated to modify Blank in view of  Good for the reasons stated in Good paragraph [0004], a more robust system enabling efficient harvesting of the field (e.g., not too high to miss lower height crop, and not too low to collect debris).  Furthermore, the more robust system can optimize settings depending on the exact header dimensions and weight.
Additionally, the claimed invention is merely a combination of known elements of processing, and setting the work parameters of an agricultural vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669     

/JESS WHITTINGTON/Examiner, Art Unit 3669